Citation Nr: 0110297	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  95-17 292	)	DATE
	)
	)

On Appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for residuals of 
hepatitis.

2.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel
REMAND

The veteran served on active duty from June 1981 to March 
1987 and again from April 1988 to January 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1994 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  

Initially, the Board notes that the issue of entitlement to 
an increased evaluation for residuals of an injury to the 
right Achilles tendon was withdrawn by the appellant at her 
hearing before the undersigned member of the Board on 
December 11, 2000 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The appellant testified that she has been treated by Dr. Sax 
on a regular basis during the past several years and copies 
of his records have not been associated with the file.  
Additionally, the appellant testified as to counseling 
treatment received at the Christian Life School and Academy.  
No records from the school have been associated with the 
file.  The Board finds that the duty to assist requires that 
additional attempts be made to gather these records and to 
obtain whatever statement is possible from Dr. Sax regarding 
the appellant's claim for service connection for residuals of 
hepatitis and for chronic fatigue syndrome.

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Allday v. Brown, 7 Vet. App. 517, 526  (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138  (1993) (The duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed).  When the medical evidence 
is inadequate, the VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination.  Colvin v. 
Derwinski, 1 Vet. App. 171  (1991); see 38 C.F.R. § 4.70  
(1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
hepatitis and for chronic fatigue 
syndrome.  After securing the necessary 
release, the RO should obtain these 
records.  The RO is specifically 
instructed to obtain all relevant medical 
record from Dr. Sax, as well as all 
relevant records from the Christian Life 
School and Academy.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of her disability based on 
residuals of hepatitis and based on 
chronic fatigue syndrome.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is 
specifically instructed to determine if 
the appellant suffers from residuals of 
hepatitis and/or chronic fatigue 
syndrome, and if so whether those 
disabilities are related to service.  If 
the appellant suffers from residuals of 
hepatitis and/or chronic fatigue 
syndrome, the examiner is asked to state 
whether it is more likely, less likely, 
or as likely as not that the conditions 
are related to service.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  The RO should 
then readjudicate the appellant's claims.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




